Citation Nr: 0710072	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-37 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1944 to September 
1945.  He died on September [redacted], 2004.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), notice of which 
was issued to the appellant in a letter dated April 5, 2005.  
In the March 2005 rating decision the RO denied service 
connection for the cause of the veteran's death.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims service connection for the veteran's 
cause of death.  She contends that her husband's service-
connected disabilities, including residuals of several 
gunshot wounds and scars residual of right nephrectomy caused 
chronic renal insufficiency.  The appellant contends that 
renal insufficiency contributed to the veteran's ultimate 
death from idiopathic pulmonary fibrosis.  

In March 2005, the RO denied the benefits sought on appeal.  
The appellant perfected her appeal and her claim was 
certified to the Board in December 2006.  In February 2007 
the Board received additional evidence in support of the 
veteran's claim.  Such evidence was not accompanied by a 
waiver of review by the Agency of Original Jurisdiction 
(AOJ).  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2006).  

Specifically, the appellant has submitted a December 2006 
medical opinion statement from Dr. S. B. M.  That physician 
contends that renal insufficiency may have contributed to the 
veteran's death.  The veteran's private medical records 
reflect a history of chronic renal insufficiency and June 
2004 treatment for deteriorating renal function.  A March 
1946 summary of the veteran's in-service treatment indicates 
he was studied by a genitourinary consultant due to a 
contusion to his right kidney.  In light of the veteran's 
history of chronic renal insufficiency and deteriorating 
renal function prior to his death and service medical records 
documenting treatment for a kidney contusion, as well as his 
service-connected nephrectomy scar, VA has the duty to assist 
the appellant in the development of her claim by providing 
her with a medical opinion to determine whether a nexus 
exists between the veteran's service connected disabilities 
and his cause of death.  

In determining that a remand is required, the Board is 
cognizant of Mariano v. Principi, 17 Vet. App. 305, 312 
(2003), in which the United States Court of Appeals for 
Veterans Claims (Court) cautioned against seeking an 
additional medical opinion where favorable evidence in the 
record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development 
if the purpose was to obtain evidence against an appellant's 
claim.  However, in the present case, the December 2006 
letter written by Dr. S. B. M., while supportive of the 
claim, is not sufficiently definitive, or accompanied by a 
clear rationale such as to enable an award of the veteran's 
claim when viewed in conjunction with the remainder of the 
evidence now of record.    

Accordingly, the case is REMANDED for the following action:

1. The veteran's claims file should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's claimed disabilities, to 
include residuals of gunshot wounds to 
Muscle Groups XIX and XX and scars 
residual of right nephrectomy are related 
to his cause of death.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

2. After undertaking any additional 
development deemed appropriate in addition 
to that requested above, readjudicate the 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of all evidence obtained 
subsequent to the November 2006 statement 
of the case.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




